Case 1:20-bk-10202   Doc 22   Filed 03/16/20 Entered 03/16/20 16:10:58   Desc Main
                              Document     Page 1 of 9
Case 1:20-bk-10202   Doc 22   Filed 03/16/20 Entered 03/16/20 16:10:58   Desc Main
                              Document     Page 2 of 9
Case 1:20-bk-10202   Doc 22   Filed 03/16/20 Entered 03/16/20 16:10:58   Desc Main
                              Document     Page 3 of 9
Case 1:20-bk-10202   Doc 22   Filed 03/16/20 Entered 03/16/20 16:10:58   Desc Main
                              Document     Page 4 of 9
Case 1:20-bk-10202   Doc 22   Filed 03/16/20 Entered 03/16/20 16:10:58   Desc Main
                              Document     Page 5 of 9
Case 1:20-bk-10202   Doc 22   Filed 03/16/20 Entered 03/16/20 16:10:58   Desc Main
                              Document     Page 6 of 9
Case 1:20-bk-10202   Doc 22   Filed 03/16/20 Entered 03/16/20 16:10:58   Desc Main
                              Document     Page 7 of 9
Case 1:20-bk-10202   Doc 22   Filed 03/16/20 Entered 03/16/20 16:10:58   Desc Main
                              Document     Page 8 of 9
Case 1:20-bk-10202   Doc 22   Filed 03/16/20 Entered 03/16/20 16:10:58   Desc Main
                              Document     Page 9 of 9
